Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2017

                                       No. 04-17-00119-CR

                                        Jasmine SIMMS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10245
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on July 13, 2017. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to August
14, 2017. On August 10, 2017, the appellant filed a motion requesting an additional extension of
time to file the brief until September 13, 2017, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT
WILL BE GRANTED. The Appellant’s brief must be filed by September 13, 2017.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.



                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk